                     Case 2:19-cv-02069-GMN-VCF Document 45
                                                         46 Filed 01/15/21
                                                                  01/19/21 Page 1 of 2



                1    Lisa A. McClane
                     Nevada State Bar No. 10139
                2    Daniel I. Aquino
                     Nevada State Bar No. 12682
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Email: lisa.mcclane@jacksonlewis.com
                     Email: daniel.aquino@jacksonlewis.com
                6
                     Attorneys for Defendant
                7

                8                                 UNITED STATES DISTRICT COURT

                9                                        DISTRICT OF NEVADA

              10     MITCHELL E. HARPER,
                                                                     Case No.: 2:19-cv-02069-GMN-VCF
              11                    Plaintiff,
              12            vs.                                      STIPULATION AND PROPOSED ORDER TO
                                                                     EXTEND TIME TO FILE DEFENDANT’S
              13     NEVADA PROPERTY 1, LLC dba                      REPLY IN SUPPORT OF IT’S MOTION
                     COSMOPOLITAN OF LAS VEGAS,                      ENFORCE EARLY NEUTRAL EVALUATION
              14                                                     SETTLEMENT AGREEMENT
                                    Defendants.
              15

              16            IT IS HEREBY STIPULATED by and between the parties, through their respective

              17     counsel, that Defendant Nevada Property 1, LLC dba Cosmopolitan of Las Vegas (“Defendant”)

              18     shall have up to and including Friday, January 29, 2021, in which to file it’s Reply in Support of

              19     Motion to Enforce the Confidential Memorandum of Settlement Agreement executed by the parties

              20     during the Early Neutral Evaluation Conference held on September 10, 2020 (ECF No. 29). This

              21     stipulation is submitted and based upon the following:

              22            1.      On December 14, 2020, Defendant filed a Motion to Enforce Settlement under seal.

              23     (ECF Nos. 40, 41).

              24            2.      On December 29, 2020, a Stipulation and Order for Extension of Time for Plaintiff

              25     to File a Response to Defendant’s Motion was entered. (ECF Nos. 42, 43). Plaintiff was provided

              26     up to and including January 4, 2021 to file its response. Id.

              27            3.      On January 4, 2021, Plaintiff filed His Response to Defendant’s Motion to Enforce

              28     under seal. (ECF No. 44).

JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:19-cv-02069-GMN-VCF Document 45
                                                         46 Filed 01/15/21
                                                                  01/19/21 Page 2 of 2




                1             4.        Defendant’s Reply in Support of Motion to Dismiss was due on January 11, 2021.

                2             5.       However, Plaintiff inadvertently failed to serve a copy of its Response on Defendant

                3    until January 15, 2021.

                4             6.       Accordingly, the parties have agreed to a two-week extension for Defendant to file

                5    it’s Reply in Support of Motion to Enforce the Confidential Memorandum of Settlement

                6    Agreement, up to and including January 29, 2020.

                7             7.       This is the first request for an extension of time for Defendant to file a Reply in

                8    Support of Motion to Enforce the Confidential Memorandum of Settlement Agreement.

                9             8.       This request is made in good faith and not for the purpose of delay.

              10              Dated this 15th day of January, 2020.

              11
                      HKM EMPLOYMENT ATTORNEYS, LLP                       JACKSON LEWIS P.C.
              12

              13      /s/   Jenny L. Foley                                /s/    Lisa A. McClane
                      JENNY L. FOLEY, ESQ.                                LISA A. MCCLANE, ESQ.
              14      Nevada Bar No. 9017                                 Nevada Bar No. 10139
                      DANA SNIEGOCKI, ESQ.                                DANIEL I. AQUINO, ESQ.
              15                                                          Nevada Bar No. 12682
                      Nevada Bar No. 11715
              16      1785 East Sahara, Suite 300                         300 S. Fourth Street, Ste. 900
                      Las Vegas, Nevada 89104                             Las Vegas, Nevada 89101
              17
                      Attorneys for Plaintiff                             Attorneys for Defendant
              18

              19

              20                                                    ORDER
              21              IT IS HEREBY ORDERED that the deadline for Defendant to file a Reply in Support of its

              22     Motion to Enforce Settlement Agreement is extended to and including Friday, January 29, 2021.

              23              Dated this 19th day of January, 2021.

              24

              25                                                               District Court Judge
                                                                               United States   Magistrate Judge
              26
                     4812-2176-3031, v. 1
              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                            -2-
